Citation Nr: 1502813	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-04 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a skin disability, claimed as a rash over body, face, arms, and legs, as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and L.R.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to April 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for PTSD, assigning a 50 percent disability rating; it also denied service connection for bilateral hearing loss and for a skin disability.  

The Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is in the Veteran's file. 

In a November 2013 rating decision, the RO denied entitlement to a TDIU.  That said, the Veteran has consistently maintained that he is not able to work on account of his service-connected PTSD, and entitlement to a TDIU is a part of any increased rating claim.  As the underlying issue of entitlement to an increased initial rating for PTSD remains on appeal, the Board concludes that entitlement to a TDIU has been raised and must be considered, irrespective of the RO's November 2013 decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a skin disability and for bilateral hearing loss, entitlement to an increased initial rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a skin disability was denied in a June 1998 rating decision on the bases that the Veteran did not attend a scheduled hearing and that there was no evidence of a skin disability in service.  The Veteran did not appeal this decision.  

2.  Evidence submitted since the June 1998 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a skin disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran first sought service connection for a skin disability in a November 1996 claim.  The RO denied this claim in a June 1998 rating decision, finding that the Veteran did not report for a scheduled examination and that the Veteran did not suffer from a skin disability during his active service.  

The Veteran did not file a notice of disagreement with the June 1998 rating decision, and no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the June 1998 rating decision became final.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Here, much in the way of new evidence has been submitted since the Veteran's previous denial.  Of most importance, both medical and lay evidence show that the Veteran continues to suffer from various skin conditions.  Further, both the Veteran and his wife testified as to the Veteran's in-service skin conditions (a fact buttressed by the Veteran's service treatment records).    

None of this evidence was previously considered by agency decision makers; it is not cumulative and redundant of evidence already of record; it relates to an unestablished fact (i.e., the current disability and the in-service incurrence criteria); and it raises a reasonable possibility of substantiating his claim for service connection.  The Board concludes that reopening the Veteran's claim for service connection is warranted based on the submission of new and material evidence.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a skin disability is reopened.



REMAND

For various reasons, the remainder of the Veteran's appeal requires a remand.  

First, with respect to his now reopened claim for service connection for a skin disability, the Veteran has undergone VA examinations in both October 2009 and December 2011.  The opinions from both examinations, however, are inadequate.  The opinion from the October 2009 VA examination was limited was limited to considerations of whether the Veteran's disabilities were considered undiagnosed illnesses for purposes of establishing service connection under 38 C.F.R. § 3.317.  The examiner from the December 2011 VA examination considered direct service connection; his opinion is still inadequate, however, as it did not consider the Veteran's lay statements regarding his skin conditions, nor did it consider skin conditions diagnosed shortly after his active service.  

Accordingly, the Board shall remand this claim in order that the Veteran undergo a new VA examination and that a new opinion be obtained.  

Next, with regard to the Veteran's claim for service connection for bilateral hearing loss, the Veteran underwent a VA examination in October 2009.  The examiner opined that the Veteran's current symptoms of hearing loss were related to his active service.  However, as the Veteran's hearing had not deteriorated to a point to be considered for VA purposes, service connection was denied.  38 C.F.R. § 3.385.

At his July 2013 hearing, the Veteran stated that his hearing has worsened since the time of his prior examination.  A new VA examination to determine the Veteran's current level of hearing loss is warranted.  

With regard to the PTSD claim, the Veteran underwent a VA PTSD examination in May 2013 in conjunction with his earlier, denied claim for a TDIU.  

At his July 2013 hearing, however, the Veteran contended that he suffered from symptoms more severe than those shown by the May 2013 examination.  Further, he discussed being hospitalized at a private facility for a suicide attempt in August 2012, a fact corroborated by VA treatment records from that month.  Records of this hospitalization have not been obtained.  

As there are outstanding records and as the Veteran contends that his symptoms are more severe than reflected by his most recent examination, remand is required.  

Finally, with respect to the TDIU claim, the evidence suggests that the Veteran's PTSD alone may render him unable to secure or follow a substantially gainful occupation.  In a July 2008 letter, the Veteran's treating VA therapist and psychiatrist wrote that his "symptoms prevent him from maintaining employment, and he has been unable to work since December 2007."  The examiner from the May 2013 VA examination determined that the Veteran's PTSD did not prevent him from securing gainful employment.  However, the restrictions that the examiner believed would be necessary (e.g., not carrying a weapon, not being in a job with authority over others, not working with the public, and finding a job working alone with little supervision) makes it unclear if the Veteran, given his education and work experience, could find this type of employment, and if so, whether it would be considered substantially gainful employment as opposed to marginal employment.  

Despite the evidence that the Veteran's PTSD renders him unemployable, the Veteran does not currently meet the schedular requirement for a TDIU.  See 38 C.F.R. § 4.16(a).  The Board is legally prevented from granting a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance.  Instead, that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  This claim must be remanded in order to allow for such submission.


Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain records of the Veteran's August 2012 hospitalization at a private medical facility.   

2.  Obtain the Veteran's VA treatment records dated from July 2013 and thereafter and associate them with his claim file.  

3.  Schedule the Veteran for a VA skin examination by an appropriate medical professional, not by any examiner who has previously examined the Veteran.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to answer the following questions:

a)  Diagnose any current dermatological disabilities.  For purposes of this question, a "current" dermatological disability is any skin disability for which the Veteran met the criteria for a diagnosis at any time since April 2009, even if such disability has resolved.  

b)  Is it at least as likely as not (a 50 percent or greater probability) that any current dermatological disability diagnosed above had its onset is or is related to his active service?  In answering this question, the examiner must specifically address the Veteran's statements regarding the history of his skin conditions, as well as examinations performed in April 1997 that identified various skin conditions the Veteran was experiencing.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA audio examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

As the issue of etiology has been addressed by the earlier October 2009 VA examination, only the current nature and severity of the Veteran's hearing loss must be reported.  

5.  Schedule the Veteran for a VA PTSD examination by an appropriate medical professional to determine the current nature and severity of his PTSD.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

6.  Readjudicate the appeal, to include consideration of entitlement to a TDIU if the Veteran meets the schedular criteria for a schedular TDIU.  If the Veteran's rating remains below the schedular threshold for a TDIU, then before returning the case to the Board, refer it to the Compensation and Pension Service for a determination as to whether the Veteran's service-connected disabilities warrant the assignment of a TDIU on an extraschedular basis.  

7.  If any of the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


